        Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 1 of 29
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                    §
UNITED STATES OF AMERICA,           §
                                    §
                  Plaintiff,        §
v.                                  §
                                    §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                 §
                                    §
                  Defendant.        §




                               EXHIBIT 3
     Declaration of Amy Hagstrom Miller in Support of
     Plaintiff's Motion for Temporary Restraining Order
                  and Preliminary Injunction
            Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 2 of 29



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 United States of America,                                )
                                                          )
                                        Plaintiff,        )
                                                          )          CIVIL ACTION
 v.                                                       )
                                                          )          CASE NO. 1:21-cv-796-RP
 The State of Texas,                                      )
                                                          )
                                        Defendant.        )

               DECLARATION OF AMY HAGSTROM MILLER
   IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

         AMY HAGSTROM MILLER hereby declares under penalty of perjury that the following

 statements are true and correct:

       1.       I am the President and Chief Executive Officer (“CEO”) of Whole Woman’s Health,

LLC (“WWH”).

       2.       WWH currently operates three licensed abortion facilities in Texas, in Fort Worth (the

“Fort Worth Clinic”), McAllen (the “McAllen Clinic”), and McKinney (the “North Texas Clinic”).

WWH also operates abortion clinics in Baltimore, Maryland; Bloomington, Minnesota; and

Alexandria, Virginia.

       3.       As President and CEO of WWH, I am responsible for the management of these clinics

and therefore am familiar with our finances and operations, including the services we provide and the

communities we serve.

       4.       I am also the President and CEO of Whole Woman’s Health Alliance (“WWHA”).

       5.       WWHA is a nonprofit organization incorporated under Texas law. Its mission is to

provide abortion care in underserved communities, shift the stigma around abortion in our culture,
             Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 3 of 29



and ensure that every pregnant person deserves the compassion, respect, and dignity of being able to

safely and legally end a pregnancy.

        6.       WWHA currently operates an abortion clinic in Austin, Texas (the “Austin Clinic”),

as well as abortion clinics in South Bend, Indiana and Charlottesville, Virginia. The Austin Clinic

opened in 2017 and is a licensed abortion facility.

        7.       As President and CEO of WWHA, I oversee all aspects of the organization’s work.

        8.       The clinics operated by both WWH and WWHA are independent abortion

providers, or abortion clinics that are not affiliated with any national organization (such as Planned

Parenthood). Independent abortion providers provide approximately 60% of abortion care in the

country. More than half of the abortion clinics in Texas are independent abortion providers.

        9.       I have been working in the abortion care field since 1989. I have done virtually every

clinic job over the past three decades, from receptionist to sonographer to pathology technician to

surgical assistant to counselor. I have spent thousands of hours talking with abortion patients over

the course of my career. In my current role, I oversee all operations at the WWH and WHHA

clinics, from staff management, to clinic security, to clinical services for patients. I am thoroughly

familiar with all aspects of abortion clinic operations and patient care.

        10.      I provide the following testimony based on my personal knowledge and review of

WWH’s and WWHA’s business records.

Provision of Abortion Care at the WWH and WWHA Clinics in Texas

        11.      Before September 1, 2021, the Austin, Fort Worth, and McAllen clinics offered

procedural abortions up to 17.6 weeks and medication abortions up to 70 days gestation, as

measured from the first day of a patient’s last menstrual period (“LMP”). The McKinney clinic

offered medication abortions up to 70 days gestation. In 2020, the four WWH/WWHA clinics in




                                                      2
          Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 4 of 29



Texas provided approximately 9,200 abortions. Of these patients, less than 10% were at gestations

less than 6 weeks LMP.

        12.     Multiple barriers to abortion care in Texas make it difficult, if not impossible, for

patients to seek abortion care early in pregnancy. For example, Texas forces patients to receive in-

person state-mandated biased counseling at least 24 hours before an abortion, requires minors to

receive parental consent, and prohibits coverage of abortion care through its Medicaid program and

in nearly all private insurance plans.

        13.     Most of WWH/WWHA’s patients in Texas are Black, Latinx, or people of color

from marginalized communities. Our patients overcome significant logistical and financial burdens

to access abortion care at our clinics. The majority of our patients are poor or low-income and

receive at least partial financial assistance for their abortions.

        14.     The patients we serve at our McAllen clinic face additional barriers to care. A

majority of patients at the McAllen Clinic are Spanish speakers, and many face immigration-related

restrictions on traveling outside of the Rio Grande Valley. For example, while many of the patients

are in this country legally, their visas prohibit them from traveling outside of the Rio Grande Valley,

so they cannot travel to New Mexico or even to San Antonio for any reason, including to access

abortion services.

        15.     Since S.B. 8 took effect on September 1, 2021, all four WWH/WWHA clinics in

Texas have stopped offering both medication and procedural abortions for patients whose

pregnancies have cardiac activity, meaning that our clinics are only providing abortions to patients

with gestational ages under approximately 6 weeks LMP. We have already turned away more than

100 patients since September 1, and every day the law is in effect, we are forced to turn away the

majority of patients seeking an abortion.




                                                      3
          Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 5 of 29



History of Clinic Closures in Texas

        16.     Texas has a long history of using restrictive abortion laws to shutter clinics.

        17.     In 2013, Texas passed House Bill 2, a law that required all abortion facilities to be

licensed ambulatory surgical facilities and all abortion providers to have local hospital admitting

privileges. Because WWH lacked sufficient physicians with admitting privileges in Beaumont and

Austin, we had to shut those clinics down. Additionally, our clinic in McAllen was shut down for

eleven months and was only reopened because of an injunction awarded by the United States

District Court for the Western District of Texas. Ironically, one of our physicians in Austin was able

to obtain admitting privileges in Fort Worth, and so he commuted by plane in order to keep our

clinic in Fort Worth open. The cost of flights put further economic pressure on WWH.

        18.     While H.B. 2 was ultimately struck down in 2016 as unconstitutional by the Supreme

Court, WWH was severely strained by the litigation. And things have only gotten worse since 2013,

as WWH has been forced to litigate three additional severe abortion restrictions since 2016.

        19.     Because the regulatory environment in Texas is so hostile, the clinics shuttered by

H.B. 2 have largely not reopened. Before 2013, there were 44 clinics providing abortion in Texas,

and today there are only 20. In fact, the WWH clinic in Austin (now operated by Whole

Woman’s Health Alliance) is the only WWH clinic closed by H.B. 2 to have reopened since the

Supreme Court struck it down.

        20.     Less than two years after reopening, the Austin clinic was forced to close again

because an anti-abortion pregnancy crisis center, Austin LifeCare, bought out the lease for our

existing building. The Austin Clinic had to find a new location and relocate our operations,

reopening again in February 2019.




                                                    4
          Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 6 of 29



        21.     In my experience, the Austin clinic is the exception, not the rule. Independent abortion

providers will not be able to recover from clinic closures. Once abortion clinics close, they remain

closed permanently.

        22.     Abortion providers had a similar experience last year when Governor Abbott issued

a COVID-19 executive order that forced all of the abortion providers in the state to stop providing

abortions for around three weeks. Even this short closure had a devastating and lasting impact on

both the clinics and our patients. Had the closure lasted even a few weeks more, many clinics would

have closed for good.

        23.     WWH and WWHA faced immense financial and institutional strain during the

COVID-19 shutdown. Even though we were in compliance with all court orders issued during the

shutdown, one of our physicians was targeted by anti-abortion activists who submitted a meritless

complaint with the Texas Medical Board. While the complaint was ultimately dismissed, we were

forced to devote immense staff time and attorney resources to mounting the physician’s defense.

        24.     We also kept a waiting list of our patients during the COVID-19 shutdown in hopes

that we would be able to serve them as soon as the ban was lifted. We know that most of our

patients were unable to travel out of state during the COVID shutdown. It took us months to

recover from the patient backlog.

Senate Bill 8

        25.     I understand that Texas Senate Bill 8 (‘S.B. 8”) requires physicians to determine if a

“fetal heartbeat” is present before performing an abortion. See Tex. Health & Safety Code §

171.203(b). If the physician detects a “fetal heartbeat” or fails to test for it, they are prohibited from

performing the abortion. See Tex. Health & Safety Code § 171.204(a).




                                                    5
          Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 7 of 29



       26.     Fetal or embryonic cardiac activity can be detected as early as six weeks LMP. By

prohibiting abortions at or after six weeks LMP, S.B. 8 bans approximately 90% of the abortions we

previously performed at the three WWH clinics and one WWHA clinic in Texas.

       27.     I further understand that a private right of civil action can be brought by any person

against a) someone who performs an abortion in violation of S.B. 8; b) someone who aids or abets

the performance of an abortion in violation of S.B. 8; or c) someone who intends to engage in a) or

b). See Tex. Health & Safety Code § 171.208(a). If the person suing is a Texas resident, they can file

the case in a court in their home county. See Tex. Health & Safety Code § 171.210(a)(4).

       28.     I understand that if we lose any S.B. 8 lawsuit, we will be ordered to pay at least $10,000

for each violation and costs and attorney’s fees for the prevailing claimants. See Tex. Health & Safety

Code § 171.208(b)(1). We will also face a mandatory injunction, violation of which would expose us

to additional contempt orders. See Tex. Health & Safety Code § 171.208(b)(2). And even if we prevail

in those S.B. 8 lawsuits, we will spend thousands in costs and attorney’s fees that S.B. 8 bars us from

recovering from the unsuccessful claimant. See Tex. Health & Safety Code § 171.208(i).

       29.     Even if there is no basis for the suits we know will be filed, I understand that our

physicians, nurses, and staff will be forced to travel to the claimant’s home county, hire a lawyer, and

spend months, if not years, defending themselves.

Impact of S.B. 8 on Abortion Access in Texas

       30.     S.B. 8 has had an immediate and devastating effect on abortion care in Texas. I have

had personal conversations with the majority of independent abortion clinics in Texas regarding S.B.

8 and can affirm that the independent abortion providers in Texas are all complying with S.B. 8. All

of these clinics continue, for now, to provide abortions only for pregnant people without any

embryonic or fetal cardiac activity, meaning that we are forced to turn away the majority of patients

seeking abortion in Texas.


                                                   6
          Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 8 of 29



        31.      Now that abortion is almost entirely inaccessible in Texas, patients have few options

and each of their stories is more heartbreaking than the last. The first patient we saw at our Fort Worth

clinic on September 1 was ineligible under S.B. 8. She had a 3-month-old daughter and had just started

a new job. She had just left an unsupportive partner and moved in with her parents and feared that if

she told them about her pregnancy, they would kick her out. Similarly, we saw a patient on September

1 at our Austin clinic who was so stunned to learn she was 10 weeks LMP and ineligible for abortion

in Texas that she was in too much shock to process our suggestions for where to turn for care. We

saw another patient last week with consistent periods who had no signs of pregnancy other than a

positive pregnancy test. The patient thought she was likely 4-5 weeks LMP but was shocked to learn

that her ultrasound showed that she was beyond 13 weeks. The patient already has a young infant at

home, less than a year old. We have not heard from any of these patients since they left our clinics.

        32.      The majority of pregnant Texans who want an abortion will be forced to carry those

pregnancies to term and face the risks—medical and financial—attendant with childbirth. Based on

our prior experiences with clinic shutdown laws, we know that the majority of our patients will not be

able to travel out of state to obtain an abortion due to their work, school, family, or childcare

responsibilities and the high costs. In addition, many of our patients have cited fears about travel

during the COVID-19 pandemic or an inability to travel due to COVID-19 as one of the many reasons

they cannot travel out of state for care. Travel is particularly difficult, if not impossible, for our patients

in the Rio Grande Valley, many of whom cannot travel out of state for fear of being deported. One

patient told our staff she was unable to travel out of state and would instead try to obtain pills from

Mexico.

        33.      My staff is particularly concerned about the unaccompanied migrant teenagers who

often present at our McAllen clinic, as the logistical barriers to these patients’ care mean that they are

unable to reach us for treatment prior to 9 weeks LMP. This is in part because the judicial bypass


                                                      7
          Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 9 of 29



process usually takes at least 2 weeks. The majority of these patients do not become pregnant through

consensual sex and tend to be much younger than other minor patients we treat.

        34.      Traveling out of state for abortion care presents significant, if not insurmountable,

logistical and financial challenges for the majority of Texans that WWH and WWHA serves. Over

the last week and a half, we have seen some of our patients attempt to travel out of state, but even the

lucky ones able to travel are both delayed in obtaining care and need to travel hundreds more miles to

reach an abortion provider. For example, we saw one patient in McAllen who had already made a

backup appointment in Oklahoma, an 11-hour drive away. I have also spoken to colleagues in

Michigan, Florida, New York, New Mexico, and Georgia who have all seen patients from Texas in

the last week.

        35.      S.B. 8 also exacerbates the shame and stigma surrounding abortion access in Texas.

Pregnant Texans are concerned that “any person”—from an abusive partner to a complete stranger—

will prevent them from terminating their pregnancies and are now limited in their access to critical

medical care to which they are constitutionally entitled.

        36.      Being forced to delay a wanted abortion is nerve-wracking. Patients who are delayed

from accessing abortion must continue to cope with the physical symptoms of pregnancy, which for

many include debilitating nausea and vomiting. The longer a patient remains pregnant, the more likely

it is that others will discover the pregnancy, including abusive partners or family members. The cost

of abortion care (as well as the medical risks of pregnancy and abortion) increase significantly with

gestational age. Patients who are delayed from accessing abortion must also cope with the fear of not

being able to obtain abortion care in time (based on other states’ gestational age limits, as most of the

states surrounding Texas ban abortion after 22 weeks LMP)—and of the life-altering consequences

of having to go through childbirth against their will. We have seen at least two patients who obtained

medication abortions before September 1 and returned at their follow-up visits after September 1 with


                                                   8
         Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 10 of 29



ongoing pregnancies—meaning they were in the very small fraction of patients for whom the

medication abortion was unsuccessful. In the past, we would have provided these patients with

procedures to complete their abortions, as that is the medical standard of care, but because of S.B. 8

we were forced to turn these patients away. One of these patients was only 18 years old. Our physician

was so upset that a staff member had to help the doctor break the news to the patient.

        37.     Inevitably, if S.B. 8 is not blocked, many Texans will be forced to carry pregnancies to

term against their will.

Impact of S.B. 8 on WWH and WWHA Clinics

        38.     Even before September 1, the uncertainty created by S.B. 8 had a significant impact

on our clinics. For months our staff have worried that our clinics will be forced to close and they will

be out of a job. Staff have tremendous anxiety about being laid off or experiencing disruption to their

incomes that will prevent them from supporting their families. This anxiety is exacerbated by the

COVID-19 pandemic that is still raging in Texas and has interrupted schooling and childcare for the

majority of our workforce. Our clinic staff have lived experience with work disruption related to prior

clinic shutdowns in Texas (H.B. 2 and the COVID-19 executive order), and this current ban triggers

worry and trauma from those prior experiences ten-fold.

        39.     While we generally have low staff turnover, ever since S.B. 8 started receiving public

attention, staff began to express serious fears that their jobs would no longer exist come September

1. In fact, over the last several months, we have lost around one staff member every week, including

two of our clinic directors. We have been interviewing replacements for these positions, but every

applicant brings up S.B. 8 during their interview, asking questions we just can’t answer.

        40.     Our physicians in particular, many of whom are licensed in multiple states and travel

to Texas to provide patient care, are extremely concerned about their potential personal and

professional liability under S.B. 8. Our physicians and nurses worry that lawsuits under S.B. 8 might


                                                   9
         Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 11 of 29



trigger investigations and other repercussions, including loss of licensure, that will follow these

professionals for the rest of their careers, even if they choose to practice outside Texas.

        41.     Beginning on September 1, WWH and WWHA began complying with S.B. 8, feeling

we had no other choice. Even though we are complying, our staff remains incredibly concerned that

lawsuits will be filed against them that will cause ruinous personal liability. We currently have 17

physicians that work at our Texas clinics, but only one of our physicians unconditionally agreed to

come to work on September 1. The rest of our physicians, particularly the ones that travel from out

of state, are concerned that if lawsuits are filed against them, they will be required to report these

lawsuits to their professional licensure boards and hospitals in every state where they are licensed, and

that they will ultimately lose their professional privileges and credentials. For most of our physicians,

the risk was too great to even come to work.

        42.     Compliance with S.B. 8 is not a long-term solution for our clinics. If the law remains

in effect for an extended period of time, and we are only able to serve a fraction of our patients with

a fraction of our staff, we will have to shutter our doors and stop providing any healthcare to the

communities we serve. I believe that, without court-ordered relief in the next couple of weeks, S.B. 8

will shutter most if not all of the remaining abortion clinics in Texas. The independent providers in

Texas are most at risk, as their only source of regular income is fees for providing abortions. We

simply cannot stay open if we are only providing a fraction of patient services.

        43.     I also have no doubt that WWH, WWHA, our physicians, our nurses, and our staff

will be targeted by individuals opposed to abortion who will file lawsuits under S.B. 8, including the

protesters who frequently picket our clinics and harass us and our patients. Indeed, we already have.

        44.     The threat of lawsuits began almost immediately after Governor Abbott signed S.B. 8

into law. In late May, an individual snuck into the Austin Clinic by following a patient through the

front door to evade our security. Once inside, the individual distributed a letter about S.B. 8 to our


                                                   10
         Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 12 of 29



Austin Clinic staff and those present in the reception area. This letter is attached as Exhibit 1 to my

declaration. The individual was asked to leave, but once outside, the individual was joined by another

person and both individuals continued to distribute the letter to staff outside, still on the clinic’s private

property. This letter informs staff that they can be sued for providing or facilitating abortions after

the detection of a “fetal heartbeat” and encourages them to report their colleagues to the letter’s

authors—“K+W Partnership.” The letter gives a phone number and email address for individuals to

use to report violations of S.B. 8 and states: “please call or send us a text at any time.” If anti-abortion

individuals would go to this length to encourage lawsuits several months before S.B. 8 was scheduled

to take effect, I have no doubt that they will bring suits against us if we begin providing abortions

after 6 weeks LMP without a court order.

        45.     The threats have continued despite our public statements that we would be and now

are in compliance with S.B. 8. On the day before S.B. 8 took effect, our Fort Worth clinic opened at

7:30 am and was working until 11:56 pm to serve as many patients as possible before the law took

effect at midnight. Our physician and staff were in tears, terrified that they would not be able to see

every patient who was still sitting in the waiting room before the deadline. All the while, our clinic was

under surveillance from anti-abortion activists stationed outside. Protesters flooded the areas around

our clinic, shining flashlights into the cars of patients as they entered and exited the parking lots. After

nightfall, the protesters brought in giant lights and shined them at the clinic, illuminating the parking

lot and the building in order to track our every move. The protesters called the fire and police

departments multiple times throughout that day in an attempt to stop our work or slow down the last

abortions we would be able to provide after six weeks LMP.

        46.     Since September 1, the threats have only gotten worse. Several days before S.B. 8 took

effect, my staff brought to my attention a website run by Texas Right to Life called

prolifewhistleblower.com. Screenshots from this website are attached as Exhibit 2 to my declaration.


                                                     11
         Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 13 of 29



The website requests information from individuals interested in enforcing S.B. 8, including those

interested in “litigating” or becoming a “plaintiff.” See Ex. 2 at 7. My staff also identified a subreddit

called “TexasBountyHunters” where individuals have posted plans to enforce S.B. 8. In addition,

WWH and WWHA have seen an uptick in protester activity at our clinics, and threatening calls, emails,

and social media posts. For example, one message we received read: “It's a shame we can no long

murder innocent babies in their mother's womb. If your women are so about ‘Their body, their choice’

then let's make the law say this: As long as a woman is willing to die along with her unborn child we'll

allow her to get rid of it. You see? It's not about her body at all, it's about the body of the unborn

child which is a human at conception. Thank God for the sane people that still exist in this world.

You should be in prison for life.”

        47.     The longer S.B. 8 remains in effect without an injunction blocking its enforcement,

the more probable it is that the law will permanently close WWH and WWHA in Texas and destroy

abortion access for millions of Texans.



Dated: September 14, 2021
                                                                       /s/ Amy Hagstrom Miller
                                                                     AMY HAGSTROM MILLER




                                                   12
Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 14 of 29




                   Exhibit 1
Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 15 of 29
Case 1:21-cv-00796-RP Document 8-4 Filed 09/15/21 Page 16 of 29




                   Exhibit 2
8/23/2021                Case 1:21-cv-00796-RP Document      8-4 the
                                                Home | Help enforce Filed
                                                                      Texas09/15/21
                                                                            Heartbeat Act Page 17 of 29




                                                                                                          a




                   Help enforce
                   the Texas
                   Heartbeat Act

                          JOIN THE TEAM                  SEND AN ANONYMOUS TIP




                                                                                                              Privacy - Terms



https://prolifewhistleblower.com                         Page 1 of 13                                                      1/4
8/23/2021                Case 1:21-cv-00796-RP Document      8-4 the
                                                Home | Help enforce Filed
                                                                      Texas09/15/21
                                                                            Heartbeat Act Page 18 of 29




                                                 G E T T I N G I N V O LV E D

                          During the Regular Session of the 87th
                           Legislature, Texas lawmakers passed
                          Senate Bill 8, the Texas Heartbeat Act.


                SB 8 requires an abortionist to use standard medical practice to detect

                the preborn child’s heartbeat before an elective abortion. If the
                heartbeat is detected, then the abortion is prohibited. A heartbeat is

                generally detectable around six weeks of gestation.


                If the abortionist is acting in bad faith or does not properly document
                the method and results of the heartbeat detection the law is violated.

                Individuals who aid or abet an illegal abortion can also be sued under

                SB 8.



                SB 8 is unique since enforcement is in the hands of private citizens.

                The Texas Heartbeat Act calls upon citizens to hold abortionists

                accountable to following the law. Any Texan can bring a lawsuit
                against an abortionist or someone aiding and abetting an abortion

                after six weeks. If these individuals are proved to be violating the law,

                they have to pay a fine of at least $10,000.

                                                                                                          Privacy - Terms



https://prolifewhistleblower.com                         Page 2 of 13                                                  2/4
8/23/2021                Case 1:21-cv-00796-RP Document      8-4 the
                                                Home | Help enforce Filed
                                                                      Texas09/15/21
                                                                            Heartbeat Act Page 19 of 29




                                   Join the team of Pro-Lifers working to
                                      enforce the Texas Heartbeat Act.

                                                         Click Here




                             Send an anonymous tip or information
                             about potential violations of the Texas
                                        Heartbeat Act.

                                                         Click Here




                                                                                                          Privacy - Terms



https://prolifewhistleblower.com                         Page 3 of 13                                                  3/4
8/23/2021                Case 1:21-cv-00796-RP Document      8-4 the
                                                Home | Help enforce Filed
                                                                      Texas09/15/21
                                                                            Heartbeat Act Page 20 of 29




                                                                                                          Privacy - Terms



https://prolifewhistleblower.com                         Page 4 of 13                                                  4/4
8/23/2021               Case 1:21-cv-00796-RP Sign-Up
                                                Document       8-4
                                                      Page | Help      Filed
                                                                  enforce      09/15/21
                                                                          the Texas           Page 21 of 29
                                                                                    Heartbeat Act




                                                                                                              a




                    Help enforce
                    the Texas
                    Heartbeat Act

                         JOIN THE TEAM                    SEND AN ANONYMOUS TIP




  Privacy - Terms



https://prolifewhistleblower.com/sign-up-page/            Page 5 of 13                                            1/5
8/23/2021                  Case 1:21-cv-00796-RP Sign-Up
                                                   Document       8-4
                                                         Page | Help      Filed
                                                                     enforce      09/15/21
                                                                             the Texas           Page 22 of 29
                                                                                       Heartbeat Act




                           Fill out this questionnaire to help us plug
                            you into the best way you can enforce
                            the law and hold the abortion industry
                                           accountable:

                    Name *

                     E.g. John Doe

                    Street Address *

                     E.g. 42 Wallaby Way

                    Apartment, suite, etc




                    City

                     E.g. Sydney

                    State/Province

                     E.g. New South Wales


                    ZIP / Postal Code

                     E.g. 2000

                    Country

                      Select country                                                                             ⌄



                    Phone *

  Privacy - Terms    E.g. +1 300 400 5000

https://prolifewhistleblower.com/sign-up-page/               Page 6 of 13                                            2/5
8/23/2021                 Case 1:21-cv-00796-RP Sign-Up
                                                  Document       8-4
                                                        Page | Help      Filed
                                                                    enforce      09/15/21
                                                                            the Texas           Page 23 of 29
                                                                                      Heartbeat Act

                    Email Address *

                     E.g. john@doe.com

                    Occupation




                                                                                                                0 / 150


                    Employer




                                                                                                                 0 / 15


                    Are you currently or have you ever been elected to public office? *


                         Yes

                         No

                    How are you involved in the Pro-Life movement? *


                         Sidewalk counselor

                         Pray outside abortion facilities

                         Volunteer at pregnancy center

                         Other

                    Are you involved in a local Pro-Life organization?


                         Yes

                         No

                    How are you interested in enforcing the Texas Heartbeat Act? *


                         Litigating

                         Plaintiff

                         Data collection

                         Other

                    Is there an abortion provider currently in your city? *
  Privacy - Terms



https://prolifewhistleblower.com/sign-up-page/                 Page 7 of 13                                               3/5
8/23/2021                   Case 1:21-cv-00796-RP Sign-Up
                                                    Document       8-4
                                                          Page | Help      Filed
                                                                      enforce      09/15/21
                                                                              the Texas           Page 24 of 29
                                                                                        Heartbeat Act

                         Yes

                         No

                    Best time for TRTL team member to call you to talk about enforcing the Texas Heartbeat Act? *
                    Hours

                     0

                    Minutes

                     0


                      AM                                                                                            ⌄



                    If applicable: Do you have information about potential violations of the Texas Heartbeat Act?

                     Please include as much detail as possible.




                                                                                                                  0 / 500



                            Submit




  Privacy - Terms



https://prolifewhistleblower.com/sign-up-page/                Page 8 of 13                                                  4/5
8/23/2021               Case 1:21-cv-00796-RP Sign-Up
                                                Document       8-4
                                                      Page | Help      Filed
                                                                  enforce      09/15/21
                                                                          the Texas           Page 25 of 29
                                                                                    Heartbeat Act




  Privacy - Terms



https://prolifewhistleblower.com/sign-up-page/            Page 9 of 13                                        5/5
8/23/2021              Case 1:21-cv-00796-RPAnonymous
                                               Document       8-4enforce
                                                      form | Help   Filed    09/15/21
                                                                         the Texas HeartbeatPage
                                                                                            Act  26 of 29




                                                                                                            a




                    Help enforce
                    the Texas
                    Heartbeat Act

                        JOIN THE TEAM                    SEND AN ANONYMOUS TIP




  Privacy - Terms



https://prolifewhistleblower.com/anonymous-form/        Page 10 of 13                                           1/4
8/23/2021                   Case 1:21-cv-00796-RPAnonymous
                                                    Document       8-4enforce
                                                           form | Help   Filed    09/15/21
                                                                              the Texas HeartbeatPage
                                                                                                 Act  27 of 29




                              If you want to help enforce the Texas
                             Heartbeat Act anonymously, or have a
                             tip on how you think the law has been
                            violated, fill out the form below. We will
                                not follow up with or contact you.

                    How do you think the law has been violated?

                      Please include as much detail as possible.




                                                                                                                 0 / 500


                    If you have any attachments of evidence for how you think the law is being violated, please attach
                    them below




                                                                    ⊼
                                                      Drag and Drop (or) Choose Files



                    Pictures, files, etc.


                    How did you obtain this evidence?




                                                                                                                 0 / 200


                    Clinic or Doctor this evidence relates to



  Privacy - Terms



https://prolifewhistleblower.com/anonymous-form/                Page 11 of 13                                              2/4
8/23/2021                   Case 1:21-cv-00796-RPAnonymous
                                                    Document       8-4enforce
                                                           form | Help   Filed    09/15/21
                                                                              the Texas HeartbeatPage
                                                                                                 Act  28 of 29
                                                                                                                 0 / 20


                    City




                                                                                                                 0 / 30


                    State




                                                                                                                 0 / 30


                    Zip




                                                                                                                  0/5


                    County




                                                                                                                 0 / 30


                    Are you currently elected to public office?


                           Yes

                           No


                            Submit




  Privacy - Terms



https://prolifewhistleblower.com/anonymous-form/              Page 12 of 13                                               3/4
8/23/2021              Case 1:21-cv-00796-RPAnonymous
                                               Document       8-4enforce
                                                      form | Help   Filed    09/15/21
                                                                         the Texas HeartbeatPage
                                                                                            Act  29 of 29




  Privacy - Terms



https://prolifewhistleblower.com/anonymous-form/        Page 13 of 13                                       4/4
